915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie COOPER, Plaintiff-Appellant,v.Pete VIDOR, Deputy, Captain Conrad, Don Lenneman, Sergeant,Sergeant Macanly, Kevin Burns, Officer,Defendants-Appellees.
No. 90-1064.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1990.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Ronnie Cooper, a pro se Michigan prisoner, appeals the district court's judgment dismissing his civil rights suit filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary relief, Cooper sued several personnel at the Ionia (Michigan) State Prison.  Cooper alleged that the defendants violated his eighth amendment and due process rights.  Over Cooper's objections, the district court adopted the magistrate's report and recommendation and granted summary judgment for the defendants.  Cooper filed a timely appeal.


3
Upon review, we conclude that the district court properly granted summary judgment.  There is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion filed December 13, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.